department of the treasury internal_revenue_service te_ge eo examinations fulton strest room brooklyn ny ‘tax exempt and government entities division date xk wilr801 date -- address address taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia april 20xx number release date legend org organization name org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the intemal revenue code the code our favorable determination_letter to you dated august 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx the revocation of your exempt status was made for the following reason s in our tetters dated february 20xx we requested additional information necessary to conduct an examination of your form_990 for the year ended june 20xx we also made several telephones calls to your representative on march 20xx april 20xx may 20xx and may 20xx we have not received the requested information sec_1_6033-1 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt ‘status since you have not provided the requested information we hereby revoke your organization’s exemption from federal_income_tax under sec_501 c of the internal_revenue_code effective july 20xx contributions to your organization are no longer deductible under sec_170 after july 20xx ‘you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for deciaratary judgment be filed under sec_7428 of the intemal revenue code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you alsa have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter renee wells acting director eo examinations publication enclosure sincerely overnment entities org address department of the treasury internal_revenue_service ms dal commerce street dallas tx date taxpayer dentification number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested oear we have enclosed a copy of our report of examination explaining why we believe tevocation of your exempt status under sec_501 of the intemal revenue code code is necessary if you accept our findings take no further action we will issue a final revocation letter ifyou do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision applicable law and arguments in support of your position your protest should include a statement of the facts the an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number dollar_figuref ifwe do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code if you do the taxpayer_advocate cannot reverse a legally correct_tax you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter the mast convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f ‘department ofthe tieaniy- terral revenae service foun 886a name of taxpayer ors ein issue - organization not responding ‘schedule no or exhibit ‘year period ended explanation of items to document request by the irs 20xx by peru suost legend org organization name xx date issue failing to respond to document request whether the organization qualifies for exemption under sec_501 of the internal_revenue_code facts exhibit a provides copy of the internal_revenue_service correspondence requesting that exempt_organization file the additional information required to complete the examination started earlier letter was mailed out on february 20xx agent made several telephone calls to the representative following up on this issue agent had called on march 20xx april 20xx may 20xx and may 20xx with no response exempt_organization failed to respond to the internal_revenue_service correspondence or telephone calls law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other retums and comply with such rules and regulations as the secretary may from time to time prescribe treas reg sec_1 -1 a in conjunction with treas reg sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any retumn of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or form 886-a rev department of the treasury - internal_revenue_service page -1- oun 886a department ofthe trearary - internal_revenue_service explanation of items name of taxpayer org ein issue - organization not responding to document request by the irs ‘schedule no or exhibit year period ended 20xx employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 provides that every organization which has established its right to exentption from tax whether or not it is required to file an annual retum of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapier f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status jn accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer's position this area is left blank government's position based on the above cited law it is the government’s position that the exempt_organization has failed to meet its reporting requirements as such the tax exempt status of the same should be withdrawn conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recogaized as exempt ftom federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective july 20xx form 886-a rev department of the treasury - internal_revenue_service page -2- ‘departrent ofthe treacy -tatemal revenu service form 886a ‘name of taxpayer org ein issue - or ‘schedule no or exhibit year period ended explanation of items not responding responding raanwation not to document request by 20xx the irs ‘eatest ization py form_1120 retums should be filed for the tax periods ending on or after june 20xx form 886-a rev - department of the treasury - internal_revenue_service page -3-
